DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the various units in claim 10. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claims 4, 6-9, 13 and 15-18 are objected to because of the following:  
Claims 4, 6-9, 13 and 15-18 each recites the feature of estimating a transformation method. Estimation is a process of finding an approximation. Using “estimate” to describe the feature(s) in step II (“Final Decision” in Table I) seems improper.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 6 recites the limitation “identifying whether all the hue values of the plurality of input images represent a value less than or equal to a predetermined hue threshold”, which is confusing. Does that mean each and every hue value of the images is compared with the threshold? What is meant by “all the hue values” representing a single value? There is insufficient antecedent basis for the limitation “all the hue values” in the claim.
The specification (e.g. Table I) seems to indicate that, for each image, the highest peak in a histogram of hue component (P_H1 or P_H2) is compared with a threshold (e.g., 140 degrees). Please clarify. 

Claim 15 is rejected under 35 U.S.C. 112(b) for the same reasons as stated above regarding claim 6.
Claims not mentioned specifically are dependent on indefinite antecedent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al. (hereafter referred to as “PENG”, US 2020/0250497).  

Regarding claim 1, PENG discloses a method for image preprocessing, the method comprising: 
identifying a plurality of input images to process image registration (Fig. 1 and pg [0032], an image classification application is used to classify different images); 
PENG (pg. [0057]) further discloses that an image enhancement method may include, among others, Gamma correction and histogram equalization, and that the three components of HSV can be adjusted or enhancement. 
Given the fact that both Gamma correction and histogram equalization are well known and widely used to control brightness of an image, selecting either or both of them would have been quite obvious to a person of ordinary skill in the art. Apply Gamma correction and/or histogram equalization to an image in the HSV color space would have to consider hue (H) and brightness value (V) of the image.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of PENG.
	
Examiner’s note:  the limitation “selecting at least one transformation method” indicates that both methods (histogram equalization and gamma transformation) could be selected. To the Examiner’s understanding, the invention is directed to selecting either histogram equalization or gamma transformation based on hue and brightness values 

Regarding claim 4, PENG discloses the method of claim 1, wherein the selecting of at least one transformation method includes: estimating the at least one transformation method on the basis of the hue values of the plurality of input images; and determining the at least one transformation method in consideration of the brightness values of the plurality of input images on the basis of the estimated at least one transformation method (see analysis of claim 1, selecting either or both methods involves estimating/evaluating the methods).

Regarding claim 5, PENG discloses the method of claim 1, wherein the selecting of at least one transformation method includes: transforming the plurality of input images into an HSV (Hue, Saturation, and Value) model (pg. [0057]).

Claims 10, 13 and 14 have been analyzed and are rejected for the reasons outlined above regarding claims 1, 4 and 5, respectively. PENG’s system is computer based (Fig. 1). 

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over PENG (US 2020/0250497), and in view of Vaddadi et al. (hereafter referred to as “Vaddadi”, US 8,705,876, IDS). 

Regarding claims 2 and 3, PENG discloses the method of claim 1, but is silent on converting the plurality of input images into various sizes to identify an optimized size value.
In the same field of preprocessing an image used for image registration, Vaddadi teaches converting input images into various sizes to identify an optimized size value (Fig. 1, units 110&114, col. 6, lines 38-49. The dominant image scale in Vaddadi corresponds to the optimized size value in the claim).
Tracking and selecting a proper image size/scale benefits image registration (Vaddadi, Abstract, Fig. 1). Selecting an optimal size before or after the histogram equalization and/or gamma transformation would have been an obvious matter of design choice and application dependent. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Vaddadi with that of PENG to yield the invention as described in claim 2 or 3. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.   
Claims 11-12 have been analyzed and are rejected for the same reasons as stated above.

Allowable Subject Matter
Claims 6-9 and 15-18 are not rejected over the prior art of record. These claims may be allowable if and when the rejection under U.S.C. 112(b) above is overcome.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666